ORDER

PER CURIAM.
In this court tried case, petitioner, Paul W. Daugherty, appeals the trial court’s judgment denying his request to reinstate his driving license after respondent, Director of Revenue (director), suspended it for failing to submit to taking a breath analysis test after his arrest for driving while intoxicated. Section 577.041.3 RSMo. (1994). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).